Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2013/0188259, hereinafter Nakamura).
Re claim 1, Nakamura discloses, an imaging system comprising: an image combiner (40); at least one reflecting mirror (30) disposed with respect to the image combiner (fig 1, par [0057]); an image generating device (20A and 20B) disposed with respect to the at least one reflecting mirror, when the image generating device displays an image (fig 1, pars [0055]-[0056]), a light projected by the image generating device being reflected by the at least one reflecting mirror to the image combiner (fig 1), so as to form a virtual image through the image combiner (par [0054]-[0057]); and an indication mark disposed at a periphery of the image combiner (fig 2, par [0056]). Nakamura discloses two image generating devices that are combined into a single virtual image. It would have been obvious to one having ordinary skill in Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Re claim 2, Nakamura discloses the limitations of claim 1 including wherein the indication mark surrounds the image combiner to form a ring-shaped frame (fig 2).
Re claim 7, Nakamura discloses the limitations of claim 1 but fails to explicitly disclose wherein the image generating device communicates with an external device and the image is transmitted to the image generating device by the external device.
Official Notice is taken to note that transmitting image(s) to an external device is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the image generating device communicates with an external device and the image is transmitted to the image generating device by the external device with the system of Nakamura in order to allow a user to remotely view the captured image(s).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696